Citation Nr: 0032049	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  97-34 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a pulmonary disorder, 
to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas, which denied the 
benefit sought.  The veteran, who retired in August 1995 
after more than 20 years of active service, appealed that 
decision.

The Board remanded this claim for further development in June 
1999, which has since been accomplished.  The claim has been 
returned to the Board for appellate review.


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.

2.  The veteran has respiratory complaints that have been 
ascribed to a history of acute sinusitis, allergic rhinitis, 
chronic upper respiratory tract infections, and a mild 
restrictive ventilatory defect.

3.  The veteran's chronic respiratory infections have been 
found by a medical professional to originate during the 
veteran's active service.


CONCLUSION OF LAW

Chronic upper respiratory infections were incurred during 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303 (2000).  A claim may be granted based upon the 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (2000); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

Diseases of allergic etiology, including bronchial asthma and 
urticaria, may not be disposed of routinely for compensation 
purposes as constitutional or developmental abnormalities.  
Service connection must be determined on the evidence as to 
existence prior to enlistment and, if so existent, a 
comparative study must be made of its severity at enlistment 
and subsequently.  An increase in the degree of disability 
during service may not be disposed of routinely as natural 
progress nor as due to the inherent nature of the disease.  
Seasonal and other acute allergic manifestations subsiding on 
the absence of or removal of the allergen are generally to be 
regarded as acute diseases, healing without residuals.  The 
determination as to service incurrence or aggravation must be 
on the whole evidentiary showing.  38 C.F.R. § 3.380 (2000).

38 C.F.R. § 3.317(a), as amended at 62 Fed.Reg. 23,138, 
23,139 (1997), provides that the VA shall pay compensation to 
a Persian Gulf War veteran who "exhibits objective 
indications of chronic disability" (manifested by certain 
signs or symptoms), provided that the disability was manifest 
to a degree of 10 percent or more prior to December 21, 2001, 
and that it cannot, by history, physical examination and 
laboratory tests, be attributed to any known clinical 
diagnosis.  Id., see also 38 U.S.C.A. § 1117 (West 1991 & 
Supp. 1997).  Signs or symptoms which may be manifestations 
of undiagnosed illnesses include those affecting the 
respiratory system.  38 C.F.R. § 3.317(b).  "Objective 
indications" include both objective evidence perceptible to 
an examining physician and other non-medical indicators that 
are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(2).  In this regard, VA has stated that non-
medical indicators of an illness may include evidence of time 
lost from work, evidence the veteran has sought medical 
treatment for his or her symptoms, and "[l]ay statements 
from individuals who establish that they are able from 
personal experience to make their observations or 
statements."  See Compensation for Certain Undiagnosed 
Illnesses, 60 Fed.Reg. 6660, 6663 (1995).  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317, as amended by 
62 Fed.Reg. 23, 139 (1997).

Service personnel records show that the veteran served in 
Saudi Arabia from December 1990 to May 1991, during the 
Persian Gulf War.  The veteran's assertions are summarized in 
his February 1998 hearing before an RO hearing officer.  The 
veteran testified that his service in the Persian Gulf began 
in December 1990, and that his respiratory complaints began 
after his return.  He also related that he sought in-service 
treatment for his complaints.  The veteran argued that 
service connection was warranted for his respiratory 
complaints either on a direct basis or on the basis of an 
undiagnosed illness as a result of his Persian Gulf service.

A July 1988 service medical record noted that the veteran had 
an upper respiratory infection.  A September 1992 entry into 
service medical records noted that the veteran had cold 
symptoms that had existed for the previous three weeks.  An 
upper respiratory infection was diagnosed.  The veteran's 
March 1995 retirement examination report noted that the 
veteran had a history of recurrent colds, with a productive 
cough.  An April 1995 treatment record noted that the veteran 
had chronic upper respiratory infections, although there was 
no clinical evidence of sinusitis as a disease entity.  A 
chest X-ray was likewise negative.  Viral or environmental 
etiologies were considered.  There are other references to 
upper respiratory infections throughout the veteran's service 
medical records, which need not be discussed in detail here.

As a result of his claim, the veteran was provided his first 
VA examination in November 1995, shortly after his August 
1995 retirement from active service.  The veteran had 
complaints of dyspnea on exertion and occasional chest pain.  
The examiner stated that the veteran's lungs were clear to 
auscultation.  As a result of his history and examination, 
the examiner stated that the veteran had chronic shortness of 
breath with no clear etiology.  He was referred for a 
pulmonary function test, which was provided the next month.  
The report from that test indicated that the veteran did not 
suffer from an obstructive lung defect, but a restrictive 
defect could not be ruled out.  The veteran's effort was 
questioned, however.  

As a result of the June 1999 Board remand, the veteran was 
provided another VA pulmonary examination, in December 1999.  
The examiner commented on the veteran's numerous in-service 
pulmonary complaints, consisting of headaches, nasal 
congestion, sinusitis and pharyngitis, and the like.  
Referencing a 1987 treatment record, the examiner stated that 
the veteran then indicated that he had a cold that "never 
goes away."  A pulmonary function test was performed in 
conjunction with the examination, which suggested mild 
restrictive ventilatory defect.  Again, poor effort was also 
referenced, and a handwritten addendum stated that the 
examining physician questioned the validity of the test.  As 
a result of examination, testing and history, the examiner 
stated that the veteran had a history of acute sinusitis, 
allergic rhinitis, chronic upper respiratory tract infections 
with onset in 1976, and a mild restrictive ventilatory 
defect.  The examiner stated that it was most likely that the 
veteran's respiratory complaints were an extension of 
problems noted prior to his service in the Persian Gulf, and 
that an environmental cause, such as an allergen, was the 
likely culprit.  The examiner also stated that the veteran's 
symptoms were similar, if not identical, to complaints dating 
from 1976.

In light of the above, the Board finds that service 
connection is not warranted for any respiratory disorder 
under the auspices of 38 C.F.R. § 3.317, which provides for 
service connection for undiagnosed illnesses due to service 
in the Persian Gulf.  In this respect, the December 1999 VA 
pulmonary examination report contained diagnoses of the 
veteran's various pulmonary complaints, which precludes a 
grant of service connection based upon an undiagnosed 
illness.

The Board also finds that service connection is not warranted 
for a history of acute sinusitis.  In the absence of evidence 
of a claimed disability, there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  Likewise, service 
connection is only available for a chronic disorder.  
38 C.F.R. § 3.303(b).  Here, the veteran has been diagnosed 
with only a history of acute sinusitis, which is not amenable 
to service connection.

The Board also finds that service connection is not warranted 
for allergic rhinitis.  As noted above, seasonal and other 
acute allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  38 C.F.R. § 3.380.  As 
the veteran's allergic rhinitis has been ascribed to an 
environmental cause by the VA examiner who performed the 
December 1999 VA examination, the Board finds that service 
connection is not warranted for allergic rhinitis.  The Board 
also finds that service connection is not warranted for a 
mild restrictive ventilatory defect.  In this respect, 
pulmonary function test results used to arrive at that 
potential diagnosis were both questioned by the clinicians 
who administered the test, citing poor efforts by the 
veteran.  As the validity was questioned, the evidence does 
not necessarily reflect the presence of this disability.

However, the Board finds that service connection is warranted 
for chronic upper respiratory infections.  Service medical 
records are replete with references to upper respiratory 
infections and treatment.  The veteran was noted to have a 
history of upper respiratory infections at the time of his 
separation examination, and such was present during the 
course of this claim.  Moreover, the examiner who performed 
the December 1999 VA examination coalesced the veteran's 
complaints into a current, chronic disorder.  In light of the 
above, the Board finds that service connection is warranted 
for chronic upper respiratory infections.







ORDER

Service connection for chronic upper respiratory infections 
is granted.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals


 
- 5 -


- 1 -


